        Case 2:21-cv-00653-JDP Document 16 Filed 06/17/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ELIJAH LEE MILLER,                               Case No. 2:21-cv-00653-JDP (PC)
11                       Plaintiff,                    SCREENING ORDER THAT PLAINTIFF:
12           v.                                             (1) FILE AN AMENDED
                                                            COMPLAINT; OR
13    S. ALAMEDA, et al.,
                                                            (2) NOTIFY THE COURT THAT HE
14                       Defendants.                        WISHES TO STAND BY HIS
                                                            COMPLAINT, SUBJECT TO
15                                                          DISMISSAL OF THIS ACTION
16                                                     ECF No. 11
17                                                     SIXTY-DAY DEADLINE
18

19

20          Plaintiff’s second amended complaint, like its predecessor, does not survive screening. It

21   raises multiple, unrelated claims against more than one defendant and is so difficult to understand

22   that it fails to give defendants notice of the claims against them. I will give plaintiff one more

23   chance to amend his complaint before recommending that it be dismissed.

24

25

26
27

28
                                                        1
        Case 2:21-cv-00653-JDP Document 16 Filed 06/17/21 Page 2 of 4


 1                                 Screening and Pleading Requirements

 2          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

 3   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

 4   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

 5   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 6   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 7          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 8   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 9   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

10   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

11   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

12   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

13   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

14   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

15   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

16   n.2 (9th Cir. 2006) (en banc) (citations omitted).

17          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

18   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it

19   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

20   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).
21   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

22   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

23   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

24                                                  Analysis

25          Plaintiff brings at least three separate claims. First, he alleges that defendants Alameda,

26   Gates, and Bethlehem violated his Eighth Amendment rights by withholding a dietary supplement
27   from him without justification. ECF No. 12 at 2. Second, he alleges that defendant Bethlehem

28   violated his Eighth Amendment rights by failing to treat pain in his chest, arms, and legs and
                                                          2
        Case 2:21-cv-00653-JDP Document 16 Filed 06/17/21 Page 3 of 4


 1   falsifying his medical records. Id. at 3. Third, plaintiff challenges his sentence by arguing that

 2   he’s been falsely accused of rape. Id. at 5-6. This third claim cannot proceed in a section 1983

 3   action; any challenge to the validity of a conviction must proceed by way of a habeas corpus

 4   petition. With respect to the first two claims, plaintiff is advised that, unless they are factually

 5   related, they cannot proceed in a single action with multiple defendants. See George v. Smith,

 6   507 F.3d 605, 607 (7th Cir. 2007).

 7          More broadly, plaintiff’s second amended complaint is poorly organized and difficult to

 8   read. There are few paragraph breaks, no organizational division of claims or defendants, and

 9   claims are presented with little or no factual context. A defendant, if served with this complaint,

10   could not reasonably be expected to understand the claims against him or her. If plaintiff files a

11   third amended complaint, he should take pains to ensure that it is organized and legible.

12          I will give one more opportunity to amend his complaint before recommending dismissal

13   of this action. If plaintiff decides to file an amended complaint, the amended complaint will

14   supersede the current complaint. See Lacey v. Maricopa County, 693 F. 3d 896, 907 n.1 (9th Cir.

15   2012) (en banc). This means that the amended complaint will need to be complete on its face

16   without reference to the prior pleading. See E.D. Cal. Local Rule 220. Once an amended

17   complaint is filed, the current complaint no longer serves any function. Therefore, in an amended

18   complaint, as in an original complaint, plaintiff will need to assert each claim and allege each

19   defendant’s involvement in sufficient detail. The amended complaint should be titled “Third

20   Amended Complaint” and refer to the appropriate case number. If plaintiff does not file an
21   amended complaint, I will recommend that this action be dismissed.

22           Accordingly, it is ORDERED that:

23          1. Within sixty days from the service of this order, plaintiff must either file an

24   Amended Complaint or advise the court he wishes stand by his current complaint.

25          2. Failure to comply with this order may result in the dismissal of this action.

26          3. The clerk’s office is directed to send plaintiff a complaint form.
27

28
                                                         3
       Case 2:21-cv-00653-JDP Document 16 Filed 06/17/21 Page 4 of 4


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   June 16, 2021
 4                                         JEREMY D. PETERSON
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           4
